Citation Nr: 0603465	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-06 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel



INTRODUCTION

The veteran had active service from November 1955 to January 
1960 and from October 1960 to August 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A September 1996 rating decision 
denied the veteran's claim, and he perfected an appeal.

The veteran also perfected an appeal of a claim for 
entitlement to service connection for hypertension.  While on 
remand, a November 2005 rating decision granted service 
connection for hypertension, and a November 2005 RO letter 
informed him of that determination.  The rating action also 
informed the veteran that it constituted a full grant of that 
benefit.  The claims file reflects no evidence of the 
November 2005 letter having been returned as undelivered, and 
it does not reflect any evidence of the veteran having 
disagreed with the November 2005 rating decision.  Thus, that 
issue is no longer before the Board and will not be a part of 
or discussed in this decision.

In November 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on his 
behalf in January 2006.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a back disorder is not related to an in-service disease 
or injury.
CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of July 2004 and December 2004, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the April 1999 statement of the 
case (SOC), and Supplemental Statements of the Case (SSOC) of 
January 2000, July 2004 and November 2005.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the July 2004 and 
November 2005 SSOCs included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records, examination reports, and transcript of the RO 
hearing.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Relevant law and regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Factual background

The veteran's application for service connection was received 
by the RO in March 1996.  He asserted that he had experienced 
back problems since undergoing an in-service surgical 
procedure for a pilonidal cyst.

The service medical records reflect that the veteran received 
in-patient treatment from January 1961 to February 1961 for 
an inflamed pilonidal cyst.  He presented with complaints of 
pain at the base of his spine for one day, and he related 
that he felt a big goose egg swelling in the region at the 
base of the spine.  Cultures of the drainage revealed an 
infection, and the cyst was incised.  After the incision and 
drainage, the veteran developed two additional furuncles, 
which were incised and drained.  The situation resolved, and 
the veteran was discharged to duty as fit for duty.

In October 1962, the veteran presented with complaints of 
steady throbbing pain just above the right hip.  He related 
that he struck his right side against a bench while playing 
football the prior afternoon, and his pain was above the 
right iliac crest.  He denied hematuria, dysuria, or any 
change bowel habits.  Physical examination revealed no 
costovertebral angle tenderness but mild tenderness to 
palpation over the right iliac crest and some pain on lateral 
flexion to the left.  The urinalysis was negative.  The 
impression was contusion over the right iliac crest.  He was 
treated with hot water bottle application for two days and 
advised to return if he did not improve.

A November 1969 consult reflects that the veteran had a mild 
cold for 10 days, when he started complaining of severe back 
pain on rising and sitting.  The consultant examiner noted 
that the veteran complained of low back pain bilaterally at 
the lumbosacral joint.  Physical examination revealed that 
squatting and straight leg raising on the left caused 
complaints of pain in the left lower back.  The examiner 
noted that there were no other objective findings.  He was 
prescribed pain medication.

Reports of Medical Examination for Discharge and Immediate 
Reenlistment of July 1966 and April 1973 reflect that the 
veteran's spine and other musculoskeletal area were assessed 
as normal.  Other than notations of tattoos, the only matter 
noted was his weight.  The 1973 report assessed him as obese 
and identified him for the overweight program.  Two days 
after the February 1973 reenlistment physical examination, he 
presented with complaints of low back pain in the lumbosacral 
area after moving into the chief petty officers berthing 
area.  He related that he experienced the pain only on 
arising from the sitting position, that he had experienced a 
similar problem in the past due to a soft mattress, and that 
he had installed a bed board.  The examiner prescribed 
Meprobamate and aspirin, weight loss, and advised him to 
discontinue exercise.

The July 1975 Report of Medical Examination For Fleet Reserve 
reflects that the veteran's spine and other musculoskeletal 
system were assessed as normal.

The veteran's post-service medical records reflect that he 
has been treated for low back problems on various occasions, 
including in September 1975, September to November 1977, May 
1991, and May 1992.

The September 1975 medical records reflect that the veteran 
reported the onset of severe lower back pain on both sides, 
but examination revealed no objective findings.  Subsequent 
records from September 1977 note that he reported constant 
low back pain, especially on the right side, with no history 
of injury.  The September 27, 1977, entry reflects that the 
veteran reported that he slipped on a wet surface and fell, 
mostly on his left side.  X-rays of the lumbar spine taken 
two days later showed no significant bony changes, although 
there was narrowing of the disc space between the L4 and L5 
suggesting some disc degeneration at that particular level.  
X-rays taken later that same month continued to show some 
narrowing of the disc space between L4 and L5 with some disc 
degeneration at that level.  No structural changes were seen 
in the lumbar vertebral bodies.  However, there were surgical 
clips seen in the left upper quadrant.  A November 1977 
consult described the September 1977 low back strain as a 
"work back strain."

The May 1991 and May 1992 records reflect that the veteran 
was treated for low back pain that began while working.  A 
November 1991 VA treatment note reflects that the veteran 
sustained a back injury in June of that year, and an August 
1992 VA treatment note reflects that he injured his back 
while lifting boxes.

In April 1996, the veteran underwent a VA spine examination 
at which he reported low back problems since his in-service 
surgery for a pilonidal cyst, but that these problems were 
not bad until 1976 when he injured his back while lifting on 
the job.  He reported he received workman's compensation.  He 
also reported that he had had a considerable amount of back 
pain since that injury, and described his current 
symptomatology.  Diagnosis following examination of the 
veteran was low back pain, probably muscular; rule out the 
possibility of herniated nucleus pulposus.  
X-ray taken subsequent to this examination showed mild 
degenerative change, particularly in the lower lumbar spine.

An MRI examination was performed in May 1996, which showed a 
degenerative herniated disc at L4-5 and a small 
subligamentous disc herniation arising from the L3-4 disc.

Records from March 1999 reflect that the veteran was again 
treated for low back problems that began while working at his 
job.  Here, the record reflects that the veteran indicated 
that he had back problems since his in-service pilonidal 
surgery, and that he was treated for low back pain in April 
1973 while on active duty. 

Pursuant to the November 2004 Board remand, the veteran was 
afforded another examination to determine the etiology of his 
back disorder.  The examiner reviewed the claims file as part 
of the examination.  The report reflects that the veteran 
related his history of having experienced his chronic back 
pain since his active service in the Navy.  He again placed 
the inception date as the procedure to incise and drain the 
pilonidal cyst in 1961.

Physical examination revealed the veteran was morbidly obese 
and looked older than his stated age.  The examiner rendered 
a diagnostic impression of degenerative disc disease of the 
lumbar spine at L4-5 and L5-S1, and he opined that the 
veteran's current lumbar pathology was more likely than not 
unrelated to his active service 30 years ago.  The examiner 
opined further that the veteran's current pathology is 
actually related to age and morbid obesity.  He observed that 
his opinions were based on the fact that the veteran is 
nearly 70 years old but manifests only moderate degenerative 
changes, he has 300 pounds of portability, and the veteran's 
weight increase correlated with the increase in his back pain 
over the years.  The examiner also observed that there had 
been no traumas, and the veteran's Military Occupation 
Specialty was not related in any way to accelerated 
degenerative findings in the spine or other pathology.

In his December 2005 response to the November 2005 SSOC, the 
veteran asserted that the examiner apparently did not hear 
everything he told him.  He asserted that he informed the 
examiner that he had a spinal injection in 1961, and that his 
medical records showed he had a bad disc even though he was 
only in his 30s.

Analysis

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board finds that the opinion of the examiner at the 
September 2005 examination is supported by the evidence of 
record, and that the preponderance of the evidence is against 
the veteran's claim.  The Board notes the veteran's in-
service procedure for the pilonidal cyst, but none of the 
competent medical evidence of record suggests that it was 
related in anyway to his complaints of back pain.  The Board 
further acknowledges the service medical record entries for 
his complaints of back pain, but notes the absence of 
objective findings of definitive pathology.  Specifically, 
his spine was consistently evaluated as normal on his service 
examinations.

The veteran's 1997 Notice of Disagreement reflects that he 
asserted that he never had a discharge physical examination.  
Perhaps he is alluding to the Navy procedure of advancing one 
to the Fleet Reserve prior to actual discharge or advancement 
to the Retired List.  Nonetheless, the 1975 examination for 
the Fleet Reserve is of record, it assessed his back as 
normal, and it was conducted just prior to his release from 
active service.  His September 1975 treatment for back pain 
one month prior to his retirement date revealed no clinical 
findings.  Then, in 1977, the veteran started experiencing 
on-the-job strain injuries to his back.

Thus, in light of the fact that the 1977 degenerative changes 
did not manifest within one year of his release from active 
service, his subsequent work-related strains of his back, and 
the results of the 2005 examination, the Board is constrained 
to find that the preponderance of the evidence is against the 
claim, both on a presumptive and direct basis.  38 C.F.R. 
§ 3.303, 3.307, 3.309(a).




ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


